Name: Commission Regulation (EEC) No 3276/91 of 8 November 1991 abolishing the corrective amount on the import of cucumbers into the Community of Ten from Spain
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 9 . 11 . 91 Official Journal of the European Communities No L 308/45 COMMISSION REGULATION (EEC) No 3276/91 of 8 November 1991 abolishing the corrective amount on the import of cucumbers into the Community of Ten from Spain Whereas Commission Regulation (EEC) No 3077/91 (3), as last amended by Regulation (EEC) No 3233/91 (4), introduces a corrective amount on imports of cucumbers into the Community of Ten from Spain ; Whereas Article 3 of Regulation (EEC) No 3709/89 on the introduction of corrective amounts applies to a given product only during the period in respect of which a Community offer price has been fixed for that product whereas Commission Regulation (EEC) No 221 /91 (*) fixed the Community offer prices for cucumbers up to 31 May 1991 ; whereas Regulation (EEC) No 3077/91 should therefore be repealed with effect from 11 November 1991 , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 3709/89 of 4 December 1 989 laying down general rules for imple ­ menting the Act of Accession of Spain and Portugal as regards the compensatory mechanism for imports of fruit and vegetables from Spain ( l), and in particular Article 4 (2) thereof, Whereas Article 152 of the Act of Accession introduces from 1 January 1990 a compensatory mechanism for imports into the Community as constituted on 31 December 1985, hereinafter called 'the Community of Ten', of fruit and vegetables from Spain (except the Canary Islands) for which a reference price is fixed with regard to third countries ; Whereas Regulation (EEC) No 3709/89 lays down general rules for applying the said compensatory mechanism and Commission Regulation (EEC) No 3815/89 (2) lays down detailed rules for applying the said compensatory mechanism ; HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 3077/91 is hereby repealed. Article 2 This Regulation shall enter into force on 11 November 1991 . This Regulation shall be binding in its entirety and directly applicable m all Member States. Done at Brussels, 8 November 1991 . For the Commission Ray MAC SHARRY Member of the Commission 0 OJ No L 290, 22. 10. 1991 , p . 31 . (4) OJ No L 306, 7. 11 . 1991 , p. 17. O OJ No L 26, 31 . 1 . 1991 , p . 26. 0 OJ No L 363, 13. 12. 1989, p . 3 . I2) OJ No L 371 , 20. 12. 1989, p . 28 .